Citation Nr: 1746542	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-03 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served in the Maryland Army National Guard from September 1978 to February 1987, with intermittent periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2014, the Veteran testified before the undersigned during a hearing in Washington, DC.  A transcript of the hearing is included in the electronic claims file.  

In July 2014, the Board remanded the appeal for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In July 2014, the Board referred the matter of entitlement to nonservice-connected pension benefits to the RO.  The issue has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  A June 2015 rating decision granted service connection for lumbar degenerative disc disease with spondylosis (claimed as a back condition).

2.  The June 2015 rating decision also granted service connection for degenerative joint disease of the bilateral knees.


CONCLUSIONS OF LAW

1.  There being no justiciable case or controversy, the Veteran's claim for entitlement to service connection for a back disorder is dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2014). 

2.  There being no justiciable case or controversy, the Veteran's claim for entitlement to service connection for a bilateral knee disorder is dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is charged with making final decisions on all questions in a matter which, under 38 U.S.C.A. §511(a), is subject to decision by the Secretary. 
38 U.S.C.A. §7104.  One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. §19.4.  If the Board determines that it does not have jurisdiction over a case, the case may be dismissed. 
38 U.S.C.A. §7105 ; 38 C.F.R. §20.101(d).	

The Veteran was denied entitlement to service connection for a back disorder and bilateral knee disorder in a July 2008 rating decision and perfected an appeal to the Board.  In July 2014, the Board remanded these claims for further development.  Thereafter, in a June 2015 rating decision, the RO granted service connection for lumbar degenerative disc disease with spondylosis (claimed as a back condition) and degenerative joint disease of the bilateral knees.

The Veteran was notified of the awards of service connection in correspondence from the RO dated in July 2015.  She filed a timely notice of disagreement (NOD) with the effective dates of the awards, and the ratings assigned.  A September 2015 letter from the RO to the Veteran indicates the RO responded to the NOD and is actively processing it, so remand of these claims for the issuance of a statement of the case (SOC) is unnecessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In a June 2016 rating decision, the RO awarded separate ratings for each knee, and denied a higher rating for the back disability.  The Veteran again filed a timely NOD with the ratings assigned to her back and bilateral knee disabilities.  An August 2016 letter from the RO to the Veteran indicates the RO again responded to the NOD and is actively processing it, so remand of these claims for the issuance of a statement of the case (SOC) is unnecessary.  See Manlincon, 12 Vet. App. at 238.
 
Service connection has clearly been established for both a back disorder and a bilateral knee disorder.  There is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105, and 38 C.F.R. § 19.4 for these service-connection claims.  In the absence of any remaining, justiciable question, the appeals must be dismissed.


ORDER

The appeal of the claim for entitlement to service connection for a back disorder is dismissed.

The appeal of the claim for entitlement to service connection for a bilateral knee disorder is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


